Case 1:18-cv-06493-WFK-CLP Document 28 Filed 10/15/20 Page 1 of 2 PageID #: 210




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------- X
 IVAN GINDEA,

                                   Plaintiff,

                       -against-
                                                                        ORDER
                                                                 18 CV 6493 (WFK) (CLP)
  MAIDENBERG STEEL CORP.,
  LONGHORN CORP., MOSHE
  MAIDENBERG and MATAN
  MAIDENBERG,

                                    Defendants.
 ---------------------------------------------------------- X

 POLLAK, Chief United States Magistrate Judge:

          On October 14, 2020, Brett Schatz, Esq., counsel for plaintiff Ivan Gindea, filed a motion

 to withdraw as counsel. (Mot.1). Given the District Judge’s order granting counsel’s motion and

 staying all further proceedings to allow Plaintiff time to obtain new counsel, this Court hereby

 adjourns the conference previously scheduled for October 15, 2020 to allow Mr. Gindea time to

 obtain new counsel.

          Plaintiff has until December 17, 2020 to find new counsel or inform the court he plans to

 proceed pro se. Mr. Gindea is also welcome to contact the Federal Pro Se Legal Assistance

 Project at 212-382-4729 for assistance.

          The Court will hold a status conference on December 17, 2020, via AT&T Conference

 call. To join the conference, please dial the phone number below, and enter the security code

 and access code when prompted.




          1
        Citations to “Mot.” refer to the motion to withdraw as counsel, filed October 14, 2020,
 ECF No. 26.
                                                          1
Case 1:18-cv-06493-WFK-CLP Document 28 Filed 10/15/20 Page 2 of 2 PageID #: 211




                   DATE:                     December 17, 2020
                   TIME:                     10:45 a.m.
                   PHONE NUMBER:             877-336-1839
                   ACCESS CODE:              380-1746
                   SECURITY CODE:            18-6493


        Again, please dial 877-336-1839 on December 17, 2020 at 10:45 a.m. to join the

 conference.

        The Court directs Mr. Schatz to demonstrate proof of service of this Order upon his

 former client by October 19, 2020.


        SO ORDERED.

 Dated: Brooklyn, New York
        October 15, 2020


                                                /s/ Cheryl L. Pollak
                                                Cheryl L. Pollak
                                                Chief United States Magistrate Judge
                                                Eastern District of New York




                                                2
